DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10820434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the rotating shaft is biased from a center of the display assembly;
 an elastic device for stably rotating the display assembly, wherein one end of the elastic device is fixed at the mounting device and another end of the elastic device is fixed at the display assembly; 
a stopper comprises a rotation guide provided in the mounting device to have an arc shape around the rotating shaft, and a rotating projection fixed to a rear surface of the display assembly and inserted into the rotation guide, the rotating projection configured to rotate together with the display assembly to limit a rotation range of the display assembly; and 
a damper to prevent damage caused by rotation of the display assembly, 
wherein the 3center of the display assembly is located above the rotating shaft in the first mode and is located below the rotating shaft in the second mode such that the center of the display assembly in the first mode is provided to be higher than the center of the display assembly in the second mode”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2, 4-14 depending from claim 1 are therefor also allowable.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “an elastic device configured to generate an elastic force when the display assembly rotates with respect to the rotating shaft, wherein one end of the elastic device is rotatably fixed on the mounting device and another end of the elastic device is rotatably fixed on a rear surface of the display assembly to be adjacent to the rotating shaft, 
wherein a center of the display assembly is located above the rotating shaft in the first mode and is located below the rotating shaft in the second mode such that the center of the display assembly in the first mode is provided to be higher than the center of the display assembly in the second mode”.  

Claims 16-18 depending from claim 15 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841